Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2015/0360320 A1) in view of Kruger et al (US 2016/0250717 A1) in further view of Hummelt (US 2008/0047939 A1).
With respect claim 1, Yoshida et al discloses of a laser welding method comprising: disposing a first boundary portion 2a of a first member 2 and a second boundary portion (i.e. the edge of lid member 3; Figure 3A-3B) of a second member 3 such that a first boundary surface (i.e. the surface on the first boundary portion 2a; Figure 3A-3B) of the first boundary portion 2 and a second boundary surface (i.e. the edge surface of lid member 3; Figure 3A-3B) of the second boundary portion (Figure 3A-3B) face each other, the first boundary portion 2a and the second boundary portion (Figure 3A-3B) extending along a boundary between the first member 2 and the second member 3 (Para. 0045-0046; Figures 1A-3B); and moving an irradiation position of a multiple laser beam S1-S3 in an advancing direction along the boundary 10, and 
Yoshida et al teaches the invention as described above but fails to explicitly teach of a main beam that has an energy higher than an energy of each of the first beam and the second beam and is advanced on the boundary in the advancing 
In the same field of laser welding or melting, Kruger et al teaches that it is known in the art of method of a laser melting a main beam 12 that has an energy higher than an energy of each of the first beam 16d, 16e and the second beam 16d, 16e based on a moving of the main beam 12 and is advanced on the boundary 22 in the advancing direction along the boundary 22 subsequently to the first beam 16d, 16e and the second beam 16d, 16e (Para. 0027-0028; Figures 2-3). The advantage of combining the teachings of Kruger et al in view of Yoshida et al is that doing so would provide heat dissipation of the molten pool can be effectively prevented on all sides, and at the same time a subsequent heating of the molten pool itself can be achieved. 
In the same field of laser melting processing method, Hummelt teaches that it is known in the art of method for the main beam 12b swings with respect to the boundary 11 (i.e. on the surface of the work piece 15; Para. 0044-0045, 0048 and 0050; Figures 1-2 and 5-6), and the main beam 12b swings across the boundary 11 in a perpendicular direction (i.e. in a two dimensional view shows 12b is at a right angle to optical axis 11; Figure 2) that is perpendicular to the boundary 11 (Para. 0044-0050; Figures 1-2 and 5-6). The advantage of combining the teachings of Hummelt in view of Yoshida et al and Kruger et al is that doing so would improve and increase the processing speed of a plurality of laser beams used simultaneously.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the central position of main beam in relationship to the auxiliary beams while in a simultaneous movement configuration as taught by Yoshida et al, by incorporating the an advanced position of the main beam in relationship to the auxiliary beams while in a simultaneous movement configuration as taught by Kruger et al, and by further incorporating independent movement of the main beam that traverses the welding central axis direction as taught by Hummelt, thereby improving and increasing the processing speed of a plurality of laser beams used simultaneously.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2015/0360320 A1) in view of Kruger et al (US 2016/0250717 A1) and Hummelt (US 2008/0047939 A1) as applied to claim 1 above, and further in view of Martukanitz et al (US 2006/0255019 A1).
With respect to claim 7, Yoshida et a in view of Kruger et al, and Hummelt as applied to claim 1, does not explicitly disclose that the multiple laserTSN201608182US00 beam S1-S3 is advanced in the advancing direction along the boundary 10 (Para. 0060-0062; Figures 4A-5A, 6A-7B, 11A-15A). 
Yoshida et al in view of Kruger et al and Hummelt teaches the invention as described above but fails to explicitly teach that the main beam is caused to swing in the advancing direction along the boundary at a frequency of three or more reciprocations per mm.
In the same field of laser melting processing method, Martukanitz et al teaches that it is known in the art of method for the main beam 70 swings in an advancing direction along the boundary at a frequency of 1000 to 3000 rpm which is more than three reciprocations per mm (Para. 0028; Figures 1-5). The advantage of combining the teachings of Martukanitz et al in view of Yoshida et al and Kruger et al is that doing so would improve the practical use and value of the processing by improving its accuracy, quality and speed.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the diffractive element as taught by Yoshida et al and Kruger et al and Hummelt, to incorporate the diffractive element as taught by Martukanitz et al, for the purpose of improving the practical use of shaping the spatial intensity distribution of the pulse laser to a predetermined shape and moving the focusing position of the pulse laser beam by rotating the diffraction element.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Allowance of claims 3-5 is indicated herein. 

With respect to the prior art of record of Yoshida et al and Kruger et al and Martukanitz et al does not show the claimed invention of claim 3. 


With respect to the prior art of record of Yoshida et al and Kruger et al and Martukanitz et al does not show the claimed invention of claim 4. 
The combination of Yoshida et al and Kruger et al, with Martukanitz et al fails to teach of a device including a diffractive optical element member and configured to form the multiple laser beam from the parallel laser beam incident on the diffractive optical element member, a condensing lens configured to condense the multiple laser beam, 

With respect to the prior art of record of Yoshida et al and Kruger et al and Martukanitz et al does not show the claimed invention of claim 5. 
The combination of Yoshida et al and Kruger et al, with Martukanitz et al fails to teach of a device including a diffractive optical element member and configured to form the multiple laser beam from the parallel laser beam incident on the diffractive optical element member, a condensing lens configured to condense the multiple laser beam, the condensing lens including a focal position moving lens configured to move a focal position, to which the multiple laser beam is condensed, in an optical axis direction along an optical axis of the multiple laser beam, and a deflecting scanner configured to deflect the multiple laser beam; the diffractive optical element member includes an element forming area formed with a diffractive optical element, and a non-forming area that is disposed adjacent to the element forming area and is not formed with the diffractive optical element, the element forming area is configured to emit a diffracted multiple beam from the parallel laser beam using the diffractive optical element, the diffracted multiple beam composed of a plurality of beams including the first beam and the second beam in the multiple laser beam, and the non-forming area is configured to emit a transmitted beam as at least a part of the main beam of the multiple laser beam, the transmitted beam being the parallel laser beam having passed through the non-forming area without being diffracted; the diffractive optical element member is disposed such that the parallel laser beam is irradiated to a portion overlapping the element .  

Response to Amendment
With respect to the Drawings: Applicant’s amendment filed on October 07, 2021, overcomes the previous Drawing Objection of the previous Office action.
	With respect to the 112(b) Rejection: Applicant’s amendment filed on October 07, 2021, overcomes the previous 35 USC 112(b) rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed October 07, 2021 have been fully considered but they are not persuasive.

Applicant argues: “Kruger fails to disclose or suggest “a main beam that has an energy higher than an energy of each of the first beam and the second beam and is advanced on the boundary in the advancing direction along the boundary subsequently to and synchronously with the first beam and the second beam”, as recited in claim 1. Furthermore Kruger and Martukanitz, taken alone or in combination, fail to discloses or suggest “wherein the main beam swings across the boundary in a perpendicular direction that is perpendicular to the boundary,” as recited in claim 1. Applicant respectfully submits that independent claim 1 is patentable over Yoshida, Kruger and Martukanitz”, on pages 14-16 of remarks. 

	Examiner’s response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of the last Office action. Applicant amended claim 1 to recite “a main beam that has energy higher than an energy of each of the first beam and the second and is advanced on the boundary in the advancing direction along the boundary subsequently to and synchronously with the first beam and the second beam based on a swinging of the main beam” to overcome a previous 35 USC 112(b) rejection. Although Martukanitz teaches of a main beam that swings across the boundary in a perpendicular direction that is perpendicular to the boundary, Martukanitz is silent that the position of the main beam in relationship to the first and second beams because of the swinging of the main beam. Therefore the previous 35 USC 103 rejection of claim 1 over Yoshida et al in view of Kruger et al and Martukanitz et al has been withdrawn.   
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 29, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761